PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/273,327
Filing Date: 22 Sep 2016
Appellant(s): Leisk et al.



__________________
James M. Schleicher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 18, 2021.

Grounds of Rejection to be Reviewed on Appeal


Every ground of rejection set forth in the Office action dated 08/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Rejection 1

Claims 2-11, 13-19, 21-24 and 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Rejection 2

Claims 2-11, 13-19, 21-24 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Rejection 3

	Claims 2-5, 8-11, 13-19, 21-24 and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan et al. (US 2008/0085272, Apr. 10, 2008) in view of Kaplan et al. (US 2010/0279112, Nov. 4, 2010), Altman et al. (WO 2010/123947, Oct. 28, 2010), Chu (US 2008/0107744, May 8, 2008), and Chung et al. (US 2010/0317587, Dec. 16, 2010).

Rejection 4

Claim 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan et al. (US 2008/0085272, Apr. 10, 2008) in view of Kaplan et al. (US 2010/0279112, Nov. 4, 2010), Altman et al. (WO 2010/123947, Oct. 28, 2010), Chu (US 2008/0107744, May 8, 2008), Chung et al. (US 2010/0317587, Dec. 16, 2010), and further in view of Dyer (US 2008/0075749, Mar. 27, 2008).

Rejection 5

Claim 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan et al. (US 2008/0085272, Apr. 10, 2008) in view of Kaplan et al. (US 2010/0279112, Nov. 4, 2010), Altman et al. (WO 2010/123947, Oct. 28, 2010), Chu (US 2008/0107744, May 8, 2008), Chung et al. (US 2010/0317587, Dec. 16, 2010), and further in view of Lu et al. (US 2011/0223153, Sep. 15, 2011).
(2) Response to Argument

Rejection 1

	Appellant argues that there is support in the specification for “a carrier in fluid communication with the interconnected void spaces of the silk fibroin foam.”
	The Examiner disagrees and does not find Appellant’s argument to be persuasive. Paragraph [0094] of the specification discloses suitable carriers. There is no support in specification wherein such carriers flow within the interconnected void spaces. Paragraph [0094] merely recites wherein the composition comprises a carrier. At best, the specification discloses in paragraph [0008] a spongy biomaterial allowing nutrient and waste flows. The specification does not disclose wherein nutrient or waste are carriers. Therefore, the specification does not provide support for a carrier in fluid communication with the interconnected void spaces of the silk fibroin foam and Appellant’s argument is unpersuasive. 

	Appellant argues that there is support in the specification for “wherein the foam and the injection applicator are dimensioned relative to one another to provide compression of the silk fibroin foam when located within the injection applicator prior to injection.
	The Examiner disagrees and does not find Appellant’s argument to be persuasive. While the specification discloses modifying the size of the injection applicator, the specification does not disclose modifying the dimensions of the foam. 

Rejection 2

	Appellant argues that the presence or absence of flow is immaterial to whether something is in fluid communication. If a porous silk fibroin having pores on its surface throughout its volume is placed in a carrier, the carrier will contact, or otherwise flow into and/or out of the pores to be in fluid communication with the pores. 
	The Examiner does not find Appellant’s argument to be persuasive. Appellant argues that flowing into and/or out of the pores is fluid communication. However, it is not clear where this is supported in the specification such that one of ordinary skill in the art would know what the term “fluid communication” means. As such, Appellant’s argument is unpersuasive.

Rejection 3

	Appellant argues that Kaplan ‘272 does not disclose a method of injecting a silk fibroin foam “for augmenting a soft tissue in a subject.” 
	The Examiner does not find Appellant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, Altman provides motivation to use the silk 

Appellant argues that Kaplan ‘272 is silent from teaching or suggesting to size a silk fibroin foam within an injection application such that the silk fibroin foam is in a compressed state prior to injection and expands from the compressed state upon injection into the soft tissue and wherein the foam and the injection applicator are dimensioned relative to one another to provide compression of the silk fibroin foam when located within the injection applicator prior to injection.
	The Examiner does not find Appellant’s argument to be persuasive. Kaplan ‘272 discloses wherein the article is administered through injection and Altman discloses wherein injection is through needles. Therefore, it would have been obvious to one of ordinary skill in the art that the silk fibroin foam is in a compressed state prior to injection while in the needle and expands from the compressed state upon release from the needle (i.e. after injection). Furthermore, it would have been obvious to one of ordinary skill in the art that the foam and the injection applicator are dimensioned relative to one another to provide compression of the silk fibroin foam prior to injection since the silk fibroin foam and the injection application must be of a size to allow the silk fibroin foam to be in the needle. While in the needle the silk fibroin foam is in a compressed state. Thus, the foam and injection applicator are dimensioned relative to one another to provide compression of the silk fibroin foam prior to injection. As such, Appellant’s argument is unpersuasive. 


The Examiner does not find Appellant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. This claim limitation is addressed above. 

	Appellant argues that simply because a reference teaches injecting a silk fibroin scaffold does not mean that the reference inherently teaches a silk fibroin scaffold that has been sized to be compressed in an injection applicator prior to injection, nor does it sufficiently teach that the silk fibroin scaffold expands after injection. 
	The Examiner disagrees and does not find Appellant’s argument to be persuasive. Paragraph [0012] of the instant specification discloses wherein the silk fibroin matrix can be provided in an uncompressed state, and can then be compressed to a smaller volume during loading into a delivery applicator (e.g. an injection applicator such as a needle) before placing into a tissue to be repaired or augmented. The prior art teaches substantially the same method. The prior art teaches injecting silk fibroin foam and teaches wherein injection is through needles. As such, since a silk fibroin foam loaded into a needle, a silk fibroin foam in a compressed state prior to injection and 
	Moreover, instant claim 1 does not recite wherein the compression occurs outside of the needle. Thus, when a needle’s plunger is being pushed and prior to the silk fibroin foam leaving the needle, the silk fibroin foam is in a compressed state prior to injection.
	Also, instant claim 1 does not recite the level of compression. Thus, slight compression from inserting a silk fibroin foam into a needle or from the silk fibroin foam being pushed by a needle plunger meets the claim limitation of a silk fibroin foam in a compressed state prior to injection. 
	Furthermore, Appellant has not argued how the Examiner’s interpretation is incorrect. Appellant has not argued how the claim limitation should be interpreted, such that the Examiner’s interpretation is incorrect. 

	Appellant argues that for the same and similar reasons discussed with respect claim 2, Kaplan ‘272, Kaplan ‘112, Altman, Chu, and Chung separately or in combination, fail to disclose or suggest at least these features of claim 16.
	The Examiner does not find Appellant’s argument to be persuasive. Since Appellant’s arguments with regards to claim 2 are unpersuasive, as discussed above, the rejection of claim 16 is maintained. 


	The Examiner does not find Appellant’s argument to be persuasive. The rejection does not state wherein the composition of Altman and Chu or any components thereof are incorporated into the silk fibroin foam of Kaplan ‘272. The teachings of Altman and Chu were used provide motivation to use the silk fibroin foam of Kaplan ‘272 for augmenting soft tissue and to inject the silk fibroin foam of Kaplan ‘272. Such motivation does not teach away from the claimed invention. The structure of silk fibroin foam of Kaplan ‘272 is not being modified by Altman and Chu. As such, Appellant’s argument is unpersuasive. 

	Appellant argues that the fact that Chu is not the first reference recited in the obviousness rejection does not mean that Chu is not being modified to arrive at the claimed invention. There is no motivation to modify Chu with the teachings of Kaplan ‘272, Kaplan ‘112, or Altman, to arrive at the claimed invention.
	The Examiner disagrees and does not find Appellant’s argument to be persuasive. The rejection specifically states wherein the silk fibroin foam of Kaplan ‘272 is being modified and does not state wherein the composition of Chu is modified. As such, Appellant’s argument is unpersuasive.


	The Examiner disagree and does not find Appellant’s argument to be persuasive. As discussed on pages 11-12 the final rejection, since Kaplan ‘272 disclose substantially the same method of making a silk fibroin article as the claimed invention, one of ordinary skill in the art would reasonably conclude that the silk fibroin article of Kaplan ‘272 has substantially the same properties as the claimed invention. Appellant has not argued why this would not be the case. As such, Appellant’s argument is unpersuasive.

	Appellant argues with regards to dependent claims 3, 4, 17, 18 and 23 that it is unclear how the method of making the foam is relevant to how the silk fibroin foam is subsequently loaded into an injection applicator to achieve the claimed expansion and compression features if it does not disclose or suggest a silk fibroin foam that is compressed prior to injection and expands after injection. 
	The Examiner does not find Appellant’s argument to be persuasive. The claimed expansion and compression features is obvious as discussed above.

Rejection 4

	Appellant has not provided arguments with regards to this rejection. Therefore, the rejection is maintained. 

Rejection 5

	Appellant has not provided arguments with regards to this rejection. Therefore, the rejection is maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TRACY LIU/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.